Citation Nr: 0203737	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right leg, Muscle Group XII. 

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left calf, Muscle Group XI. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from August 1966 to May 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  In 
January 2002, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 2001).  During this hearing, 
the undersigned Board Member was located in Washington, D.C., 
and the veteran was located at the RO. 

The record contains pertinent evidence of record, to include 
reports from VA inpatient psychiatric treatment initiated in 
June 2000, VA outpatient treatment records dated through 
March 2001, and VA examination reports dated in July 2001, 
that were obtained by the RO after the July 2000 statement of 
the case and before the appeal was certified to the Board.  
However, this evidence has not been reviewed in a 
supplemental statement of the case and provided to the 
veteran, as is required under 38 C.F.R. § 19.31 (2001) and 
recently enacted amendments listed at 67 Fed. Reg. 3104-3102 
(January 23, 2002), (to be codified at 
38 C.F.R. § 19.31(b)(1) (2002)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

If the adjudication of any of the issues 
listed on the title page does not result 
in a grant of all benefits sought, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


